IN THE SUPREME COURT OF THE STATE OF DELAWARE

  ROBIN HALLETT,                        §
                                        §   No. 57, 2018
        Defendant Below-                §
        Appellant,                      §
                                        §
        v.                              §   Court Below—Superior Court
                                        §   of the State of Delaware
  STATE OF DELAWARE,                    §
                                        §   Cr. ID 1601015342 (N)
        Petitioner Below-               §
        Appellee.                       §

                         Submitted: June 19, 2018
                          Decided: June 25, 2018

                                    ORDER

      It appears that, on May 21, 2018, the Chief Deputy Clerk issued a notice to

the appellant to show cause why this appeal should not be dismissed for her failure

to file her opening brief. Despite multiple attempts at service, the notice to show

was returned to Court indicating that the appellant had moved and left no forwarding

address. It is the appellant’s responsibility to update her contact information with

the Court. The appellant failed to respond to the notice to show cause within the

required ten-day period. Dismissal of this action is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED that the appeal is DISMISSED.

                                      BY THE COURT:


                                      /s/ Gary F. Traynor
                                      Justice